Title: To George Washington from Peter Muhlenberg, 9 July 1782
From: Muhlenberg, Peter
To: Washington, George


                  
                     Sir
                     Cumberland Court house July 9th 1782
                  
                  Since I had the Honor to write to Your Excellency by the last post, Eleven Men defected from this place, carried off by some old Offenders, who were sent in as Substitutes—The most notorious Villain of the whole is apprehended, & was Yesterday by a General Court Martial sentenced to be shot; He acknowledges himself guilty of Defecting four different times, & Stealing a Horse & saddle forging a Discharge & pass in my home, & of having Join’d the Brittish Army last Campaign.  but notwithstanding I am convinced that nothing but exemplary punishment will put a stop to Defection & that the person I have described to Your Excellency, is a proper Object, yet I was very loth to Order the Execution, untill I could receive directions from Your Excellency in what manner to act.  General Scott & the Field Officers whom I have consulted in this head, urge the execution, alledging that unless the punishment is prompt it will not answer the good purposes for which it was intended, & that if I wait to receive Your Excellency’s Orders the troops will in all probability have Marchd, & none will be left to profit by the example—I have therefore conferred the Sentence and ordered it to be put into execution on the 16th of this Month—I hope the proceedings will meet Your Excellencys approbation.  I have the Honor to be with the highest respect Your Excellencys Most Obedt hble Servt
                  
                     P. Muhlenberg
                  
               